      Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 1 of 15


                                                                                            9/24/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
E.L.A.,                                                        :
                                                               :
                           Plaintiff,                          :
                                                               :   OPINION & ORDER
         -v-                                                   :
                                                               :
                                                               :   16-CV-1688 (RMB) (JLC)
ABBOTT HOUSE, INC., et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        On February 7, 2020, defendant Roslyn Murov, M.D., moved for sanctions

pursuant to Rule 37 of the Federal Rules of Civil Procedure against Plaintiff E.L.A.

(“Plaintiff”) for failure to comply with various discovery orders. For the reasons

that follow, Murov’s motion is granted in part and denied in part.

                                           I.     BACKGROUND

        During the course of discovery, Murov served a notice to produce, dated

December 9, 2019, on Plaintiff, requesting two categories of documents: (1) “all

reports or records from any of the codefendants on which [Murov] was copied that

plaintiff claims put [Murov] on notice that plaintiff made complaints of sexual or

physical abuse while living in the [foster parent’s home]”; and (2) “all reports,

records or writings that plaintiff claims put [Murov] on notice that the plaintiff

made any complaints of sexual or physical abuse.” Dkt. No. 260-1 at 1–2. On

January 16, 2020, Murov followed up with Plaintiff about this request and the

parties agreed that Plaintiff would respond by January 21, 2020. Dkt. No. 260-2.
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 2 of 15




However, Plaintiff failed to do so. Dkt. No. 251 at 2. On January 23, 2020, Murov

submitted a letter motion requesting that the Court compel Plaintiff to provide the

requested discovery, Dkt. No. 251 at 1, and the Court directed Plaintiff to respond

by January 27, Dkt. No. 252. Plaintiff failed to submit a response.

      Accordingly, on January 29, Murov again requested that her motion to

compel be granted. Dkt. No. 253. The Court granted her motion by Order dated

January 30 and directed Plaintiff’s counsel “to produce any documents in his

possession that are responsive to Dr. Murov’s December []9, 2019 Notice to Produce,

or affirmatively state that plaintiff does not have any such documents, by February

6, 2020.” Dkt. No. 254. The Court also warned that failure to comply with the

Order could result in sanctions. Id. Plaintiff’s counsel failed to respond by the

deadline in the Court’s Order and Murov moved for sanctions, first by letter dated

February 7, 2020, Dkt. No. 256, and then by formal briefing on February 12, 2020,

Dkt. Nos. 259–61. The Court held a hearing on February 14, at which, inter alia, it

directed Plaintiff to file any opposition to Murov’s motion by February 21, 2020.

Plaintiff’s counsel thereafter filed an attorney declaration in opposition to the

sanctions motion on February 21, Dkt. No. 267, and Murov filed a reply affirmation

on February 24, Dkt. No. 268.

      On March 3, 2020, the Court decided to hold Murov’s sanctions motion in

abeyance so that the record could be more fully developed with respect to Plaintiff’s

continued interest in prosecuting this case. Dkt. No. 274. However, as reflected in

this Court’s Report and Recommendation, dated September 24, 2020 (Dkt. No. 286),




                                           2
     Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 3 of 15




Plaintiff has failed to advance this case since that time and therefore the motion for

sanctions is now ripe for adjudication.

                                    II.   ANALYSIS

   A. Legal Standards

       “Federal Rule of Civil Procedure 37 governs the district court’s procedures for

enforcing discovery orders and imposing sanctions for misconduct.” World Wide

Polymers, Inc. v. Shinkong Synthetic Fibers Corp., 694 F.3d 155, 158 (2d Cir. 2012).

Under Rule 37, courts have wide discretion to sanction parties that fail to obey

discovery orders or that fail to respond to a request for inspection under Rule 34.

Fed. R. Civ. P. 37(b)(2)(C) & (d)(3); see, e.g., State of New York v. United States Dep’t

of Commerce, No. 18-CV-2921 (JMF), 2020 WL 2564933, at *6 (S.D.N.Y. May 21,

2020). In deciding which, if any, sanctions are appropriate, courts should consider

several factors, including: “(1) the willfulness of the non-compliant party or the

reason for noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the

period of noncompliance[;] and (4) whether the non-compliant party had been

warned of the consequences of noncompliance.” Antonmarchi v. Consol. Edison Co.

of New York, 514 F. App’x 33, 35 (2d Cir. 2013) (quoting Agiwal v. Mid Island

Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009)). None of these factors is exclusive or

dispositive as the Rule only requires that the court’s order be “just.” Fed. R. Civ. P.

37(b)(2)(C); State of New York, 2020 WL 2564933, at *6 (“[T]he Rule’s bottom-line

requirement, as its text indicates, is ‘only that the district court's orders be just.’”




                                             3
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 4 of 15




(quoting S. New England Tel. Co. v. Global NAPs, Inc., 624 F. 3d 123, 144 (2d Cir.

2010)).

      Separately, Rule 37 provides for attorney’s fees and costs incurred by the

moving party as a result of the other side’s violation. Fed. R. Civ. P. 37(b)(2)(C) &

(d)(3). However, unlike the other provisions of Rule 37, courts “must order the

disobedient party, the attorney advising that party, or both to pay the reasonable

expenses, including attorney’s fees, caused by the failure, unless the failure was

substantially justified or other circumstances make an award of expenses unjust.”

Id. (emphasis added). Accordingly, “the burden is on the violator to show that

there was a substantial justification for the violation, or that circumstances would

make it unjust to award reasonable expenses to the moving party.” In re

Doria/Memon Disc. Stores Wage & Hour Litig., No. 14-CV-7990 (RWS), 2018 WL

1353261, at *5 (S.D.N.Y. Mar. 15, 2018) (citing Kizer v. Abercrombie & Fitch Co.,

No. 12-CV-5387 (JS) (AKT), 2016 WL 5338537, at *2 (E.D.N.Y. Sept. 23, 2016)).

      Finally, in determining “whether the sanctions should be aimed primarily

against the party or the attorney, it can be important for the [] court to assess the

relative roles of attorney and client in causing the delay, as well as whether a

tactical benefit was sought by the [misconduct].” World Wide Polymers, Inc. v.

Shinkong Synthetic Fibers Corp., 694 F.3d 155, 159 (2d Cir. 2012) (citing Dodson v.

Runyon, 86 F.3d 37, 40 (2d Cir. 1996)).




                                           4
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 5 of 15




   B. Sanctions in the Form of Reasonable Fees and Costs Will be Imposed

      1.     The Parties’ Arguments

      In her moving papers, Murov argues that Plaintiff’s failure to respond to the

December 9, 2019 Notice to Produce and her violation of the Court’s January 30,

2020 order compelling Plaintiff to produce all responsive documents warrant

sanctions in the form of dismissal of all claims against Murov or, alternatively,

preclusion of evidence establishing that Murov “was on notice that plaintiff had

complained to her therapists about having been sexually and/or physically abused.”

Memorandum of Law in Support of the Motion for Sanctions by Defendant Roslyn

Murov, M.D., dated February 12, 2020, Dkt. No. 261 (“Def. Mem.”) at 7. Murov

acknowledges that she seeks severe sanctions but contends that they are

appropriate in light of the factors courts consider when evaluating relief under Rule

37: (1) Plaintiff’s failure to comply with the order was “undeniably willful” given the

duration of her failure and the numerous opportunities Plaintiff’s counsel had to

respond to the document requests (Id. at 7); (2) lesser sanctions would not be

effective as “Plaintiff’s counsel has had a history of ignoring [D]efendants’ discovery

demands” (Id. at 8); (3) the duration of non-compliance was more than two months

(Id.); and (4) Plaintiff was warned of the consequences of noncompliance (Id.).

Murov separately contends that the Court must award reasonable attorney’s fees

and costs under Rule 37. Id. at 8–9.

      In response, Plaintiff’s counsel observes that he served the response to the

Notice to Produce on February 21 and argues that “[t]he uncertainties of [his]

client’s current status and the status of [their] attorney client relationship was the


                                           5
     Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 6 of 15




cause of the delay in not responding sooner” and, therefore, it would be “unjust to

impose sanctions or attorney fees under these circumstances.” Declaration of Bruce

A. Young in Opposition to Defendant Murov’s Motion to Dismiss, Preclude or Other

Sanctions, dated February 21, 2020, Dkt. No. 267 (“Young Decl.”) ¶¶ 3, 6–7.

       In her reply papers, Murov counters that Plaintiff’s opposition failed to

address any of the relevant factors or explain “why the application of those factors

should prevent this Court from imposing sanctions.” Reply Declaration of Gregory

J. Radomisli, dated February 24, 2020, Dkt. No. 268 (“Radomisli Decl.”) ¶ 3.

Moreover, Murov contends that counsel’s justification for his failure to respond to

the Notice to Produce “makes no sense” and fails to provide any detail about “how

those circumstances prevented him from complying with [the document requests]

that have been in his possession since the inception of this action.” Id. ¶ 7.

       As discussed below, the Court denies Murov’s requests for dismissal and

preclusion of evidence, but grants the request for reasonable attorney’s fees and

costs, to be paid by Plaintiff’s counsel.

       2.     Plaintiff’s Violation of Court Orders and Failure to Timely Respond to
              Document Requests Warrant Sanctions

       It is undisputed that Plaintiff’s counsel failed to timely disclose documents in

response to Murov’s Notice to Produce and then violated the January 30 Order—

which ordered Plaintiff’s counsel to produce documents, or otherwise respond to,

Murov’s Notice to Produce by February 12, 2020—by serving responsive documents

more than a week later on February 21, 2020. Dkt. No. 254; Young Decl. ¶ 3.

Plaintiff’s counsel does not contend otherwise. These violations are particularly



                                            6
     Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 7 of 15




concerning given the backdrop of his (and his client’s) repeated failures to abide by

their discovery obligations and to comply with the Court’s other orders in this case.

See, e.g., Dkt. Nos. 223 (Murov’s letter compiling attempts to obtain requested

discovery from Plaintiff), 226 at 2 (letter noting Plaintiff’s counsel’s failure to

produce discovery by court-imposed deadline). 1

       To satisfy her burden on a motion for sanctions involving a failure to disclose

documents a party was required to produce, as here, Murov “must demonstrate: (1)

that the party having control over the evidence had an obligation to timely produce

it; (2) that the party that failed to timely produce the evidence had ‘a culpable state

of mind’; and (3) that the missing evidence is ‘relevant’ to the party’s claim or

defense such that a reasonable trier of fact could find it would support that claim or

defense.” Doug’s Word Clocks.com Pty Ltd. v. Princess Int’l, Inc., 323 F.R.D. 167, 172

(S.D.N.Y. 2017) (internal citations omitted). Murov has established all three

requirements: Plaintiff’s counsel had an obligation to timely disclose the documents

at issue as Murov specifically requested those documents in her Notice to Produce

(and the Court ordered their production); counsel decided not to timely produce the

evidence despite agreeing to a deadline by which to respond to Murov’s requests

(thus necessitating a court-imposed additional deadline); and, as stated in Murov’s

papers, the evidence is relevant as it goes “to the heart of [P]laintiff’s allegation that




1 A detailed recitation of the lengthy procedural history, including Plaintiff’s prior
violations of court orders and failures to respond to discovery requests, is set forth
in my Report and Recommendation recommending dismissal of this case for failure
to prosecute, dated September 24, 2020. Dkt. No. 286.


                                            7
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 8 of 15




Dr. Murov was or should have been aware that [P]laintiff told her therapists that

she was being abused.” Def. Mem. at 3–4.

      Accordingly, sanctions are warranted under Rule 37.

      3.     Sanctions in the Form of Dismissal Are Duplicative and Sanctions in
             the Form of Preclusion of Evidence Are Not Appropriate Under the
             Circumstances

      As noted, in determining what sanction to impose, courts consider the

following four factors: “(1) the willfulness of the non-compliant party or the reason

for noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period

of noncompliance[;] and (4) whether the non-compliant party had been warned of

the consequences of noncompliance.” Antonmarchi, 514 F. App’x at 35 (quotation

omitted). Murov contends these factors weigh in favor of a sanction of dismissal or,

alternatively, preclusion of evidence, where, as here, Plaintiff’s violations were

“undeniably willful,” lesser sanctions would not be effective given counsel’s “history

of ignoring defendants’ discovery demands,” the duration of non-compliance was

more than two months, and the Court gave notice of the consequences of

noncompliance. Def. Mem. at 7–8. Plaintiff does not rebut or otherwise address

any of these factors in her opposition papers.

      As to the first factor, the Court finds that counsel’s failure to respond timely

to his adversary’s discovery request and to comply with the January 30 discovery

order was willful. Plaintiff’s counsel attributes his violations to the difficulties—or

what he describes as “uncertainties”—with his client. Young Decl. ¶ 3. But

Plaintiff’s pattern of non-compliance cannot be characterized as anything other than

willful. Indeed, the record reflects similar reports of counsel having “trouble with


                                           8
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 9 of 15




his client,” Dkt. No. 223, and a deterioration in Plaintiff’s willingness to advance

this litigation as Defendants have had to repeatedly seek the Court’s assistance to

obtain discovery or to receive a response from Plaintiff, see, e.g., Dkt. Nos. 217

(requesting Court’s assistance regarding authorization forms); 223 (same); 226–29

(same); 234 (requesting Court’s assistance regarding deficient authorization forms).

Given the circumstances, the Court finds that counsel’s failure to respond timely to

Murov’s document requests was willful.

      While the Court is mindful of counsel’s purported difficulties in

communicating with his client, counsel himself remained fully capable of at least

informing Defendants and the Court as to the delays caused by his client. Instead,

counsel left unanswered Murov’s initial document request (December 9, 2019), Dkt.

No. 260-1, and then the Court’s orders (January 25, 2020 and January 30, 2020),

Dkt. Nos. 252, 254, for a substantial period of time without explanation. It was not

until the February 14 hearing in this case that Plaintiff’s counsel provided some

clarity around his delay and, even then, it took him until February 21 to finally

respond to Murov’s discovery requests, see Dkt. No. 264; Young Decl. ¶ 3.

       With respect to the fourth factor, counsel was specifically warned of the

consequences of failing to comply with the Court’s January 30 Order addressing this

discovery issue, including the same sanctions Murov seeks here. Dkt. No. 254

(failure to comply with court order may result in dismissal of plaintiff’s claims

against Murov).




                                           9
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 10 of 15




      As to Murov’s request for sanctions in the form of dismissal, such relief is

duplicative of what has already been recommended in my Report and

Recommendation, which proposes that this entire action be dismissed with

prejudice for failure to prosecute. Dkt. No. 286. The bases for that recommendation

includes Plaintiff’s failure to abide by the discovery obligations and orders at issue

here. Id. at 13–14. But it also considers Plaintiff’s other actions and specifically

her failure to personally attend a conference to discuss her willingness to litigate

this case. Id. at 14–15. Therefore, dismissal of this case is addressed more

appropriately in my Report and Recommendation and, as such, Murov’s request for

this sanction is denied as moot. 2

      Murov alternatively requests that this Court preclude Plaintiff “from offering

documentary evidence that Dr. Murov was on notice” of plaintiff’s complaints of

sexual and physical abuse, Def. Mem. at 7, which in effect would preclude Plaintiff

from using the documents that were untimely produced. Courts have made clear

that “harsher remedies, such as preclusion of certain evidence, while permitted


2 On February 7, 2020, defendants Abbott House and its current and former
employees Claude B. Meyers, Joyce Sayre-Kelly, Jermaine Armstead, Yusef Graves,
and Stacy Weshifesky, and the City of New York and its current and former
employees Eric Lipps, William Bell, and John Mattingly, submitted a letter motion
requesting the Court compel Plaintiff’s counsel to produce his client for a deposition
or, alternatively, to dismiss Plaintiff’s claims against them due to her failure to
attend her deposition or her counsel’s failure to provide alternative dates on which
to depose her. Dkt. No. 258. The Court denied this application as premature given
the procedural posture of the case at that time. Dkt. No. 263. To the extent that
this motion is still pending before the Court and is now ripe given the current state
of the proceedings, the Court denies this motion as moot for the same reasons that
Murov’s motion to the extent it seeks dismissal as a sanction is denied, namely the
requested relief is the same as that recommended in my Report and
Recommendation.


                                          10
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 11 of 15




under Rule 37, ‘should be imposed only in rare situations,’” such as circumstances

involving willful or bad faith violations of court orders. Gurvey v. Cowan, Liebowitz

& Lathman, P.C., No. 06-CV-1202 (LGS) (HBP), 2014 WL 715612, at *5 (S.D.N.Y.

Feb. 25, 2014) (quoting Update Art, Inc. v. Modiin Publ’g, Ltd., 843 F.2d 67, 71 (2d

Cir. 1988)). “Before [granting] the extreme sanction of preclusion,” the Court

“should inquire more fully into the actual difficulties which the violation causes,

and must consider less drastic responses.” Koch v. Greenberg, No. 07-CV-9600

(BSJ) (DF), 2012 WL 13063553, at *3 (S.D.N.Y. June 1, 2012) (citing Outley v. New

York, 837 F.2d 587, 591 (2d Cir. 1988)), adopted by 2012 WL 13063624 (S.D.N.Y.

Aug. 23, 2012).

      While the actions taken by Murov for more than two months before receiving

a response from Plaintiff’s counsel are not insubstantial, see Ramdomisli Decl. ¶¶ 5–

9, 11, the difficulties she encountered do not warrant a sanction as severe as

preclusion of evidence. Nor do other circumstances in this case weigh in favor of

such a sanction. At the outset, this is not a case of non-disclosure. The fact that

Plaintiff produced the requested documents—albeit belatedly and 14 days after the

court-ordered deadline (but before summary judgment motions or trial)—weighs

against the preclusion of evidence. See, e.g., Scantibodies Lab., Inc. v. Church &

Dwight Co., No. 14-CV-2275 (JGK) (DF), 2016 WL 11271874, at *34 (S.D.N.Y. Nov.

4, 2016) (denying request to preclude evidence produced after discovery stage but

before summary judgment motions and trial), adopted by 2017 WL 605303

(S.D.N.Y. Feb. 15, 2017). Moreover, the evidence that Murov wishes to preclude is




                                          11
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 12 of 15




significant as it relates to her alleged liability and knowledge of the abuse allegedly

suffered by Plaintiff. See Def. Mem. at 2–3. Courts have recognized that “the case-

dispositive nature of the requested sanction[, as here,] and the strong judicial

preference for a party’s claims to be resolved on their merits, rather than through a

discovery sanction,” tend to weigh against preclusion of evidence. Scantibodies

Lab., Inc., 2016 WL 11271874, at *34. Finally, preclusion of evidence would exact a

penalty against Plaintiff with whom at least some, but certainly not all, of the

responsibility lies. The Court instead finds that it is more appropriate to impose

sanctions against her counsel personally, who had an obligation to communicate the

reasons for the delay in the production of discovery both to Defendants and the

Court so as not to cause more than a two-month long attempt to prompt a response

from him. See, e.g., World Wide Polymers, Inc., 694 F.3d at 160 (remanding for

reconsideration of dismissal of case where facts before court “suggest that sanctions

should be imposed on the attorney, and not bar [plaintiff] from a full presentation of

its case”). In sum, preclusion of evidence is not a “just” sanction given the

circumstances and, accordingly, this requested relief is also denied.

      4.     Murov’s Motion for Attorney’s Fees and Costs is Granted

      Rather than dismissal or preclusion, the Court concludes that sanctions in

the form of reasonable attorney’s fees and costs caused by Plaintiff’s failure to

respond to the Notice to Produce and her violation of the January 30 Order are

appropriate. Id. at 8–10. Such sanctions are considered “the mildest” when a party

fails to meet its discovery obligations. Underdog Trucking LLC v. Verizon Services

Corp., 273 F.R.D. 372, 379 (S.D.N.Y. 2011) (citation omitted). Indeed, the Court


                                          12
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 13 of 15




must grant these sanctions unless Plaintiff’s counsel establishes that his “failure

was substantially justified or other circumstances make an award of expenses

unjust.” Fed. R. Civ. P. 37(b)(2)(C); see Silva v. Cofresi, No. 13-CV-3200 (CM) (JCF),

2014 WL 3809095, at *5 (S.D.N.Y. Aug. 1, 2014) (“This cost-shifting is mandatory

[under Rule 37(b)(2)(C)] ‘unless the failure was substantially justified or other

circumstances make an award of expenses unjust.’” (citing Fed. R. Civ. P.

37(b)(2)(C)). He has demonstrated neither. In his declaration in opposition to the

sanctions motion, Plaintiff’s counsel simply asserts that it would be “unjust to

impose sanctions or attorney fees” given his client’s circumstances, but fails to

provide the Court with any further detail or basis for this conclusory statement.

Young Decl. ¶ 7. Nor does Plaintiff make any attempt to establish that her

violations were “substantially justified.” Indeed, there is no reason to think—and

Plaintiff’s counsel provides none—that he did not have in his possession the very

documents he ultimately produced throughout the period of delinquency.

       Given the circumstances, a monetary sanction against Plaintiff’s counsel for

reasonable attorney’s fees and costs in connection with Murov’s efforts to obtain the

requested discovery after serving the Notice to Produce is warranted. See, e.g.,

Richard Green (Fine Paintings) v. McClendon, 262 F.R.D. 284, 292 (S.D.N.Y. 2009)

(“Monetary sanctions are appropriate ‘to punish the offending party for its actions

[and] to deter the litigant’s conduct, sending the message that egregious conduct

will not be tolerated.’” (citing In re WRT Energy Securities Litigation, 246 F.R.D.

185, 201 (S.D.N.Y.2007)); Yeboah v. United States, No. 99-CV-4923 (JFK) (THK),




                                          13
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 14 of 15




2000 WL 1576886, at *4 (S.D.N.Y. Oct. 20, 2000) (monetary sanctions imposed

against counsel personally because “his own conduct, including misrepresentations

and repeated dishonored commitments, wasted the time and resources of the

Government and the Court”). These “monetary sanctions are appropriate both to

deter [her counsel] from similar conduct in the future and to compensate [Murov]

for the expenses [she] incurred to obtain the discovery to which [she was] entitled.”

Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Grp., 328 F.R.D. 100, 124

(S.D.N.Y. 2018).

      In imposing this lesser sanction, the Court does not mean to downplay

Plaintiff’s and her counsel’s dilatory conduct in this case. Indeed, the seriousness of

their failure to advance this case, including timely responding to discovery requests

and the Court’s orders, is reflected in my Report and Recommendation that I have

issued today proposing dismissal of this action in its entirety.

                               III.   CONCLUSION

      As set forth above, Murov’s motion for sanctions is granted in part and denied

in part. Within 30 days of the date of this Opinion and Order, Plaintiff’s counsel

shall reimburse Murov for reasonable attorney’s fees and costs incurred in

connection with Murov’s efforts to obtain the documents requested in the Notice to

Produce on December 9, 2019. If Plaintiff’s counsel disputes the reasonableness of

the attorney’s fees and costs, Murov should submit a fee application to the Court

within 14 days thereafter (supported by contemporaneous time records, affidavits,

and other materials).




                                          14
    Case 1:16-cv-01688-RMB-JLC Document 287 Filed 09/24/20 Page 15 of 15




        The Clerk of Court is directed to close docket entries 258 and 259, marking

docket entry 258 as denied and docket entry 259 as granted in part and denied in

part.

        SO ORDERED.

        Dated: September 24, 2020
               New York, New York




                                          15
